Citation Nr: 1313619	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-50 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to service connection for neuralgia of the lower extremities, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran has since relocated and the claims folder is now in the jurisdiction of the St. Petersburg, Florida, RO.

The Veteran testified at a videoconference hearing before the undersigned Board member in February 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted because his back and lower extremity disabilities are related to or had their onset in service.  In support, he cites his in-service duties.  The Veteran also reports the onset of back and lower extremity symptoms following his 1989 surgery for his service-connected status post operative right inguinal hernia with tender scar.  In light of the Veteran's competent testimony, the Board finds that his claims must be remanded for additional development.  In making this determination, the Board acknowledges that already of records are October 2009 and June 2010 VA examination reports so that a VA examiner can provide an additional opinion regarding the onset of the Veteran's low back disability.  The Board notes that the Veteran asserted that his current disability was due to his hernia, he testified during the February 2013 hearing that it was also affected by his duties during military service, which included physical labor such as lifting heavy objects.  The examiner should address the Veteran's assertion and provide an addendum to his opinion.  

Additionally, the Board notes that the Veteran indicated he receives disability benefits from the Social Security Administration (SSA).  The record does not contain any medical records used in making that determination or any administrative findings of the SSA.  VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

Finally, the Veteran also testified during the February 2013 hearing that he is receiving treatment at the West Palm Beach VA Medical Center (VAMC).  As those records do not appear to be associated with the claims file, the RO should obtain and associate the records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, to include SSA records and West Palm Beach VAMC treatment records, the claims file should be referred to the same examiner who provided the October 2009 nexus opinion (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  

The examiner should extend his comments to include an opinion as to whether it is at least as likely as not that any low back disability is related to or had its onset in service, and specifically as a result of his physical duties, which continued even though he reports that he was supposed to be on limited duty.  For the purpose of this examination, the examiner should assume the Veteran is credible regarding his heavy lifting duties while in service.  The examiner must also comment on the timing/onset of his back problems.  All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

